 

ne

 

 

Office of the Clerk oo, He be ‘CAPITAL DISTRICT 204 y i |
U.S. Court of Federal Claims e a
717 Madison Place, NW 3 0OcT 2020 PM i ‘Y || a
Washington, DC 20439 i zs MT OREVER MUSA
ADOTIONAL OUNCE-UsA
Official Business
CHIEF WHITE OWL
P.O. Box 6664 oe is .
Woodbridge PEGE = - %
ROT DEL i
u |
ae BC: 2@439_ |
27 2ERLSE REESE Mae iiiede

 

Case 1:20-cv-01307-MHS Document 7 Filed 11/02/20 Page 1of5

 
Case 1:20-cv-01307-MHS Document 7 Filed 11/02/20 Page 2 of 5
Case 1:20-cv-01307-MHS Document 2 Filed 10/02/20 Page 1 of 1

In the Cuited States Court of Federal Clanns

Case No.: 1:20-cv—01307-—MHS

RHASHEA LYNN HARMON EL, et al.

Vv. NOTICE OF ASSIGNMENT TO:
Judge Matthew H. Solomson

THE UNITED STATES

Pursuant to Rule 40.1, of the Rules of the United States Court of Federal Claims,
this case has been assigned to the above Judge for the conduct of proceedings
pursuant to the rules of this court. Careful consideration and observance by counsel
of the rules of this court and the orders of the assigned judge will enable the judge
and the Clerk of Court to assist counsel in the expeditious disposition of the case
with minimum expense. Counsels attention is called to Appendix A of the rules of
this court which governs proceedings before trial, and has application in every case
unless an order is entered providing otherwise. For format and copy requirements,
see Rule 5.5. For service and filing requirements, see Rule 5. For electronic case
filing procedures, see Appendix E of the rules of this court.

Counsels’ attention is also called to Appendix H of the rules of this court which
implements a variety of voluntary, non—binding alternative dispute resolution (ADR)
tools for use in appropriate cases. ADR techniques include but are not limited to
mediation, mini—trials, early neutral evaluation, and non—binding arbitration.

The United States is requested to promptly file written notification of the name,
address and telephone number of assigned counsel in accordance with Rule

83.1(c)(3).

Pursuant to Rule 5.5(g): “In all filings other than the complaint, the name of the
judge assigned to the case must be included directly below the docket number.”

hw Lx Met
Lisa I. eyes g c

Clerk of Cott
Case 1:20-cv-01307-MHS Document 7 Filed 11/02/20 Page 3 of 5
Case 1:20-cv-01307-MHS Document 3 Filed 10/02/20 Page 1 of1

In the Gnited States Court of Federal Clanns

Case No.: 1:20-cv—01307-MHS

RHASHEA LYNN HARMON-EL,
et al.

v. NOTICE OF NON~-ECF CASE

THE UNITED STATES 2

Pursuant to Appendix E of the Rules of the United States Court of Federal
Claims, because this case involves a pro se litigant, the case will not be designated
_ an electronic (ECF) case. Thus, all filings in this case must be made in paper form,
See Appendix E $3 and RCFC 5(d)(2) and 5.5(d)(2).

The following guidelines apply to all non—ECF cases:

All documents filed in this case must comply with the format and copy
requirements of RCFC 5.5 and the signature requirements of RCFC 11. Each filing
must include a Certificate of Service stating that the document was served on every
party, including the day and manner of the service, the person or entity served, and
the method of service employed, e.g., in person or by mail. See RCFC 5.3.

Counsel for the United States is on notice that no allowance can be made for
filing a document electronically in a case that has not been designated an ECF
case.

mfp, et hh

Baa Meee he!
lasa i. Reyes

Clerk of Court

 

' If the complaint in this action, as originally received in the Clerk's Office, named as a plaintiff a
minor, an incompetent person, or a deceased person, the case caption has been modified to identify as
plaintiff(s) the representative(s) filing on behalf of the minor, incompetent person or deceased person.

2 If the complaint in this action, as originally received in the Clerk's Office, named as the defendant(s)
a party (parties) other than the United States, the case caption has been modified to identify the United
States as the sole defendant. This modification has been made to conform the caption to the Rules of
the United States Court of Federal Claims, which make clear that in this court only the United States
can be named as the party defendant. See RCFC 4(a) and 10(a).

 

 

 

 

|
|
|

 

 

 
Case 1:20-cv-01307-MHS Document 7 Filed 11/02/20 Page 4 of 5
Case 1:20-cv-01307-MHS Document4 Filed 10/02/20 Page 1of5

Hn the Anited States Court of Federal Claims

March 18, 2020

GENERAL ORDER

SUSPENDING PAPER FILING REQUIREMENTS IN PRO SE CASES

Based on declared public health emergencies impacting Washington, D.C. and the
National Capital Region, and ongoing efforts to mitigate community transmission and the
impact of COVID-19, there is an immediate need for the United States Court of Federal
Claims to take steps to limit the number of court personnel who are required to be available
to process filings submitted through the U.S. Mail, by messenger, or in the court’s night
box. Providing pro se litigants with the ability to submit and be served with filings
electronically will reduce the number of court staff required to process paper filings, which
will minimize the risk to the health and safety of both court staff and the public conducting
business with the court.

Consistent with this court’s Administrative Order issued on Monday, March 16,
2020, which restricts public access to the National Courts Building, and pursuant to
28 U.S.C. § 2071(e), it is hereby ORDERED, effective immediately and until further order
of the court, as follows:

(1) Judges, special masters, the Clerk of Court, and counsel of record for the
United States may file electronically in pro se cases using the court’s Case
Management/ Electronic Case Files (CM/ECF) system. A pro se litigant
may be served either by U.S. Mail or by electronic means to which the
litigant has consented in writing (see paragraph (4) below). Counsel shall
attach to each filing a certificate of service pursuant to Rule 5.3 of the
Rules of the United States Court of Federal Claims (“RCFC”).

(2) With no public access to the Clerk’s Office at this time, pro se litigants
with active cases before the court shall, absent extraordinary
circumstances, submit all case filings via e-mail to
ProSe_case_filings@cfc.uscourts.gov, !

 

' Ifa pro se litigant submits frivolous submissions or does not comply with the
submission guidelines herein, e-mail privileges may be revoked by the assigned judge or special
master.

 
Case 1:20-cv-01307-MHS Document 7 Filed 11/02/20 Page 5of5
Case 1:20-cv-01307-MHS Document 4 Filed 10/02/20 Page 5 of 5

In the United States Court of Federal Clains

OFFICE OF SPECIAL MASTERS

 

Petitioner,
No:
v.

SECRETARY OF HEALTH AND
HUMAN SERVICES,

Respondent.

 

E-NOTIFIGATION CONSENT FORM ~ >

The undersigned pro's sé petitioner i in the above: identified c case:

ae

¥ Consents to receiving notice by c- -tnail of. all electronic filings in the above-
identified case via the court’s electronic filing system.
. ; Co fe ro tt ae, -
» Consents to service by e-mail, suisuant to Rule’ 5(b) of the Rules of the United
. States Court of Federal Claims,
& Waives service and notice by first class mail of all electronic filings in the above-
identified case, including orders and judgments.

¥ Is responsible for immediately notifying the court in writing of any change of e-
mail address.

The Clerk of Court is dutlistized to add petitioner’s e-mail address identified below to the court’s
electronic filing system. Petitioner will submit all case: filings via e-mail to-
ProSe_case_filings@cfc.uscourts.gov, through the U:S. Mail, or by deposit in the court’s 5 night box
located at the garage entrance on H Street NW, between 15th Street and Madison Place.

 

(Signature of Petitioner)

 

(E-mail Address)

 

(Date)

Updated April 2020

 
